Citation Nr: 1449853	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to an effective date earlier than October 27, 2009, for the award of Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to December 1969.  The Veteran died in September 1986, and the Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, that granted the claim of entitlement to DIC benefits effective October 27, 2009.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran received of a 100 percent disability evaluation effective January 1, 1970, and this evaluation continued until the time of his death on September [redacted], 1986.

2.  The Appellant submitted a claim for DIC benefits in November 1986, and a November 1989 decision denied the Appellant's claim.  The Appellant did not appeal that decision, and it became final.

3.  The Appellant filed a petition to reopen her claim for DIC benefits in October 2009.

4.  In October 2010, VA awarded DIC benefits to the Appellant effective October 27, 2009.

5.  There is no legal basis for an effective date prior to October 2009, for the award of DIC benefits.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 29, 2009, for the payment of DIC benefits are not met.  38 U.S.C.A. §§ 101, 1310, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.5, 3.102, 3.114, 3.151, 3.155, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  A June 2010 letter satisfied the duty to notify provisions, and no deficiencies in notice have been identified by the Appellant or her representative.  The Board can discern no additional notice that would assist the Appellant in substantiating her claim.  The duty to notify has been met.  

With respect to the duty to assist, the Board finds reasonable efforts have been made to assist the Appellant in obtaining evidence necessary to substantiate her claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Appellant, service treatment records, and medical treatment records.  The Appellant has not indicated that relevant evidence exists that has not been associated with the claims folder.  All appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2013).  The Appellant has been afforded the opportunity to present evidence and argument in support of her claim, and she has retained the services of a representative.  

Pursuant to the Appellant's request, a hearing before a member of the Board was scheduled to occur in June 2014.  The Appellant did not appear for that hearing.  The hearing request is deemed withdrawn because the Appellant failed to either report for the hearing or provide good cause for that absence, and she has not otherwise requested that the hearing be rescheduled.  38 C.F.R. § 20.704 (2013).  Thus, the Board finds that additional development is not necessary with respect to the Veteran's claims and that VA has fully satisfied both the duty to notify and duty to assist.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

The Appellant argues that she is entitled to an effective date of September [redacted], 1986, the date of the Veteran's death, for the payment of DIC benefits under 38 U.S.C.A. § 1318, rather than the current effective date of October 27, 2009.

The word "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a veteran may be considered an informal claim.  An informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2013).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).

When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the proper effective date is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2013); Flash v. Brown, 8 Vet. App. 332 (1995); Sears v. Principi, 16 Vet. App. 244 (2002) (noting that the statutory framework does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.)  

Turning to the facts in this case, the Veteran and the Appellant married in December 1967.  The Veteran sustained multiple mortar fragment wounds in service, and he received a 100 percent disability evaluation as of January 1, 1970.  The Veteran died on September [redacted], 1986, as the result of a non-service-connected gunshot wound to the neck.  The Appellant filed a claim for DIC benefits on November 20, 1986.  In her claim, the Appellant stated that she had been separated from the Veteran from October 25, 1983 until the time of the Veteran's death.  The Appellant indicated that her separation was not by court order, and that she left the Veteran because he was "seeing someone else" and was abusive.  In August 1989, VA requested additional information from the Appellant relating to her separation from the Veteran in order to determine whether the Appellant was the Veteran's "surviving spouse" for VA purposes.  The Appellant did not provide the requested information.

In November 1989, a decision was issued denying the Appellant's claim.  The Appellant was informed that if she submitted information relating to her status as a surviving spouse within one year of the date of the request for information, her eligibility for benefits would be considered from the original date of her claim.  If the Appellant did not produce such information, the Appellant was informed that her claim would only be considered from the date the information was received.  The Appellant did not appeal that decision, nor did she submit any additional evidence within one year of that decision.  Therefore, that decision became final one year later, in November 1990.  38 C.F.R. § 3.104 (2013).

No further communication was received that in any way related to a claim for DIC benefits until October 29, 2009, which is the date when the Appellant filed her instant claim for DIC benefits.  In conjunction with her petition to reopen, the Appellant submitted affidavits supporting her status as a surviving spouse of the Veteran.  In October 2010, VA granted the Appellant's claim of entitlement to DIC benefits, assigning an effective date of October 29, 2009, the date when the Appellant filed her claim to reopen.  

The Board finds that there is no basis for the assignment of an effective date for DIC benefits before October 29, 2009.  The record is completely negative for any communication or action before October 29, 2009, indicating an intent to reopen the claim of entitlement to DIC benefits.  Regardless of whether the Appellant's entitlement to DIC benefits arose before this date, the law is clear that when a claim is successfully reopened, the proper effective date is the later of the date of receipt of the claim to reopen and the date that entitlement to benefits arose.  Therefore, October 29, 2009, the date when the Appellant submitted her petition to reopen her claim for DIC benefits, is the proper effective date in this case.

The preponderance of the evidence is against the claim for an earlier effective date, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

An effective date earlier than October 27, 2009, for the award of DIC under 38 U.S.C.A. § 1318 is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


